FILED
                           NOT FOR PUBLICATION
                                                                           NOV 06 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50331

              Plaintiff - Appellee,              D.C. No. 8:13-cr-00206-DOC-1

 v.
                                                 MEMORANDUM*
HECTOR MANUEL CERVANTES-
TORRES, AKA Hector Manuel Cervantes,
AKA Manuel Hector Cervantes, AKA
Hector Cervantes-Torres,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted October 23, 2015**
                               Pasadena, California

Before: KOZINSKI, IKUTA, and OWENS, Circuit Judges.

      Hector Manuel Cervantes-Torres appeals his jury conviction for being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1), being an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal alien in possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(A),

and being an illegal alien found in the United States following deportation in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

affirm.

       1. Any error in admitting, without limiting instructions, evidence of

Cervantes-Torres’s prior felony conviction and hunting warning and Officer

Wade’s reasons for stopping Cervantes-Torres, was neither plain nor affected

substantial rights. United States v. Olano, 507 U.S. 725, 733-35 (1993). Each had

some probative value that was not so clearly outweighed by the prejudicial effect

as to constitute plain error. See United States v. Hardy, 289 F.3d 608, 612 (9th Cir.

2002). The failure to give instructions regarding the limited purpose of prior-act

evidence where no limiting instructions were requested was not reversible error.

See United States v. Multi-Mgmt., Inc., 743 F.2d 1359, 1364 (9th Cir. 1984).

Furthermore, given the strength of the government’s case against Cervantes-

Torres, including his various admissions on the witness stand, any error did not

affect substantial rights.

       2. Cervantes-Torres’s claim of ineffective assistance of trial counsel is not

cognizable on direct appeal. Ordinarily, ineffective assistance claims must be

reviewed via petition for habeas corpus, Massaro v. United States, 538 U.S. 500,


                                           2                                     14-50331
504-05 (2003), unless “the record on appeal is sufficiently developed to permit

determination of the issue” or “the legal representation is so inadequate that it

obviously denies a defendant his Sixth Amendment right to counsel.” United

States v. McGowan, 668 F.3d 601, 605 (9th Cir. 2012). Neither exception applies

here. Counsel may have had strategic reasons for failing to collaterally attack a

deportation order based on new law issued after the entry of the deportation order,

and may have had strategic reasons for the decision not to move for severance,

such as to avoid the risk of consecutive sentences. See id. at 606 (“[C]ounsel has

not yet had an opportunity to explain his actions.”); see also Massaro, 538 U.S. at

505 (“The trial record may contain no evidence of alleged errors of omission, much

less the reasons underlying them.”).

      3. Appellee’s motion for judicial notice is denied.

      AFFIRMED.




                                           3                                    14-50331